DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The following Office Action is in response to amendments filed on 12/02/2021. Claims 1-28 are pending in the application. Claims 1-28 have been rejected as set forth below. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the customized interactive video playlist” in line 21 needs to be changed to “the customizable interactive video playlist”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: the phrase “the customized interactive video playlist” in lines 14-15 needs to be changed to “the customizable interactive video playlist”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites: “in response to each selection indication, received from the first compute device of the user, of a fitness video from the plurality of fitness videos and associated sequence value of the fitness video, storing a representation of the selected fitness video at the sequence value in a playlist record”. However, the original specification does not provide support for selection indication of…associated sequence value of the fitness video and storing a representation of the selected fitness video at the sequence value. According to an Examiner’s initiated interview with the applicant, applicant pointed to paragraphs [0236], [0247] and [0249] of the specification for support. However, none of these paragraphs recite “selection indication of associated sequence value of the fitness video and storing a representation of the selected fitness video at the sequence value” (see PTO-413 for more details). As such, this limitation is considered new matter. The same applies to claim 18. Claims 2-17 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, for the following reason. Claim 1 recites: “in response to each selection indication, received from the first compute device of the user, of a fitness video from the plurality of fitness videos and associated sequence value of the fitness video, storing a representation of the selected fitness video at the sequence value in a playlist record”. However it is not clear what is meant by sequence value of the fitness video. According to an Examiner initiated interview with the applicant, applicant stated that the “sequence value” is referring to the ordering of the videos in the playlist whereby such order can be modified by the user, and pointed to paragraphs [0236], [0247] and [0249] for support regarding such order/reorder. As such, for the purposes of examination the concept of ordering has been considered for “sequence value”. Further clarification and appropriate corrections are respectfully requested. The same also applies to Claim 18. Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, by virtue of dependency to claim 1. Claims 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, by virtue of dependency to claim 18. Applicant is advised to stay consistent with the claim language throughout the claim set (note that reordering/updated order is recited in some of the dependent claims).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Devine et al. (US 2021/0252369 A1) in view of Martin et al. (US 2020/0054931 A1).


Regarding claim 1, Martin teaches a method, comprising generating a customizable interactive video playlist comprising a plurality of selected fitness videos, in response to each selection indication of an associated sequence value of the (selected) fitness video, storing a representation of the selected fitness video at the sequence value in a playlist record (Fig. 20, ¶ [0144], ¶ [0146], ¶ [0225]-[0226], ¶ [0230]-[0231], ¶ [0246], ¶ [0254], ¶ [0293], ¶ [0347], ¶ [0407]) and causing the playback, via at least one of a first compute device of the user or a second compute device of the user, based on the customizable interactive video playlist, the playback including sequential display of the selected fitness videos from the plurality of selected fitness videos of the customized interactive video playlist, based on the playlist record and without requiring further user interaction (Fig. 16, ¶ [0228], ¶ [0366], ¶ [0409]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Devine’s invention with in response to each selection indication of an associated sequence value of the (selected) fitness video, storing a representation of the selected fitness video at the sequence 

Regarding claim 2, Devine as modified by Martin teaches the method further comprising: 2Application No.: 17/243,710Docket No.: CUPR-002/03US 332388-2054receiving, from the first compute device of the user, a selection of a filter (Devine: i.e. 658A, Fig. 6N-6O); and modifying, based on the filter, at least one of the representation of the plurality of content categories or the representation of the associated plurality of fitness videos for the selected content category (Devine: Figs. 6O-6V).  
  Regarding claim 3, Devine as modified by Martin teaches wherein the filter is one of: a length filter, a difficulty filter, a trainer filter, a muscle group filter, or a fitness objective filter (Devine: Figs. 6O-6V).    
Regarding claim 5, Devine as modified by Martin teaches wherein the plurality of content categories includes at least one of a warm-up category, a cardio category, a strength training category, or a cool-down category (Devine: 614A-D, Fig. 6C).  
Regarding claim 6, Devine as modified by Martin teaches the method further comprising: receiving, from the first compute device of the user, a command to reorder 
Regarding claim 7, Devine as modified by Martin teaches the method further comprising: receiving, from the first compute device of the user, one of: a command to remove a selected fitness video from the plurality of selected fitness videos, or a command to add another fitness video to the plurality of selected fitness videos; and modifying the playlist record, in response to the command, to reflect a modified plurality of selected fitness videos (Martin: ¶ [0144]-[0147], ¶ [0223]-[0262], ¶ [0293], ¶ [0366]-[0372], ¶ [0407]-[0408]).    
Regarding claim 12, Devine as modified by Martin teaches the method further comprising: causing display, during playback and via at least one of the first compute device of the user or a second compute device of the user, of a user-selectable object representing an option to modify a duration of a selected fitness video from the plurality of selected fitness (Devine: i.e. 678C, Fig. 6S); and in response to an indication, received from the at least one of the first compute device of the user or the second compute device of the user, of an interaction with the object, causing display of a representation of a plurality of recommended fitness videos (Devine: i.e. 660G, Fig. 6T).  
Regarding claims 13-15, Devine as modified by Martin teaches the method further comprising: receiving, during playback, sensor data associated with the user (Devine: Figs. 10D-F, ¶ [0288]; Martin: ¶ [0115]); identifying at least one replacement 
Regarding claim 16, Devine as modified by Martin teaches wherein the user interaction is a first user interaction, and the playback includes displaying, via the at least one of the first compute device of the user or the second compute device of the user, a second selected fitness video from the plurality of selected fitness videos of the customizable interactive video playlist after a first selected fitness video from the plurality of selected fitness videos of the customizable interactive video playlist has completed, in response to a second user interaction (Martin: ¶ [0366]-[0372]).  
Regarding claim 17, Devine as modified by Martin teaches wherein producing the customizable interactive video playlist further includes combining the selected fitness videos from the plurality of selected fitness videos such that there are substantially no .  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Devine in view of Martin as applied to claim 1 above, and further in view of Oren (US 2019/0290965 A1).
Devine as modified by Martin is silent about wherein a selected fitness video from the plurality of selected fitness videos of the customizable interactive video playlist is a live-streamed fitness video, and playback commences at a time such that the live-streamed fitness video one of: begins after another selected fitness video from the plurality of selected fitness videos ends, or ends before another selected fitness video from the plurality of selected fitness videos begins.
Regarding claim 4, Oren teaches a method wherein a selected fitness video from a plurality of selected fitness videos of a customizable interactive video playlist (stored in the calendar) is a live-streamed fitness video, and playback commences at a time such that the live-streamed fitness video one of: begins after another selected fitness video from the plurality of selected fitness videos ends, or ends before another selected fitness video from the plurality of selected fitness videos begins (¶ [0141], the playback of a live streamed fitness video/class would start at the scheduled time on the calendar which may be before and/or after another scheduled live class).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Devine’s invention in view of Martin wherein a selected fitness video from the plurality of selected fitness videos of . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Devine in view of Martin as applied to claim 1 above, and further in view of Ward et al. (US 2020/0047030 A1). 
Devine teaches multiple compute devices (i.e. 600, 1400) in communication with each other (i.e. 14A-14E), whereby fitness videos can be displayed on these compute devices, whereby the first compute device is a mobile device (600, Figs. 14A-14E) and the second compute device is a TV (1400, Figs. 14A-14E). Device teaches the playback includes: (1) displaying a first selected fitness videos from the plurality of selected fitness videos via the first compute device (i.e. 600, mobile device) during a first time period (i.e. Figs. 10A-10R), and (2) displaying a second selected fitness videos from the plurality of selected fitness videos via the second compute device (i.e. 1400, TV) during a second time period different from the first time period (Figs. 14A-14C) (Claim 8). However, Devine as modified by Martin is silent about a smart mirror as one of the compute devices (first compute device).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Devine’s invention in view of Martin with a smart mirror, such that the first compute device is the smart mirror and the second compute device is a mobile device, wherein the selected fitness video can be displayed/played back concurrently on the first compute device (smart mirror) and the second compute device (mobile device) as taught by Ward in order to enable the user see their image on the mirror during exercise to ensure proper posture and performance according to the fitness video and enable the user or other users watch the exercises on their mobile device and perform exercises in different locations/rooms.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Devine in view of Martin and Ward as applied to claims 1 and 8 above, and further in view of Reilly et al. (US 2020/0359147 A1). 
Devine as modified by Martin and Ward teaches displaying a first and second selected fitness video from the plurality of selected fitness videos via a smart mirror and/or a mobile device (see above for further details). Devine as modified by Martin and Ward is silent about wherein the displaying the first selected fitness videos from the plurality of selected fitness videos via the smart mirror during the first time period is in response to detecting that a location of the user is within a predetermined range of the smart mirror, wherein the displaying the second selected fitness videos from the plurality of selected fitness videos via the mobile device during the second time period is in response to detecting that a location of the user is outside a predetermined range of the smart mirror.    
Regarding claims 9-10, Reilly teaches a method wherein displaying a first content via a first compute/playback device during a first time period is in response to detecting that a location of the user is within a predetermined range of the first compute/playback device, and wherein displaying the second content via a second compute/playback device during a second time period in response to detecting that a location of the user is outside a predetermined range of the first compute/playback device (¶ [0024]-[0025], ¶ [0027]-[0032], ¶ [0036], ¶ [0107], ¶ [0121], ¶ [0128]) .    
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Devine’s invention in view of Martin and Ward wherein displaying a first content via a first compute/playback device . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Devine in view of Martin as applied to claim 1 above, and further in view of Daikeler et al. (US 2005/0192156 A1).
Devine as modified by Martin teaches wherein the user is a first user and sharing workout summary of the first user (Devine: ¶ [0389]). Devine as modified by Martin is silent about receiving, from the first user and via the GUI, a command to share the customizable interactive video playlist with a second user associated with a third compute device; and causing display, in response to the command and via a compute device or the second user, of a notification that the customizable interactive video playlist of the first user is accessible via the third compute device.
Regarding claim 11, Daikeler teaches a method wherein a user is a first user, the method further comprising: receiving, from the first user and via the GUI, a command to share a customizable interactive video playlist/workout with a second user associated with a third/another compute device; and causing display, in response to the command and via a compute device or the second user, of a notification that the customizable 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Devine’s invention in view of Martin with receiving, from the first user and via the GUI, a command to share the customizable interactive video playlist with a second user associated with a third compute device; and causing display, in response to the command and via a compute device of the second user, of a notification that the customizable interactive video playlist of the first user is accessible via the third compute device as taught by Daikeler in order to enable the user perform exercises with others/friends and as such keep the user motivated/encouraged to exercise.


Response to Arguments
Applicant's arguments filed on 12/02/2021 have been fully considered but they are either persuasive or moot in view of the new grounds of rejection. 
Applicant’s arguments regarding Kamatsu are moot, since Kamatsu has not been relied upon in this Office Action. 
Applicant’s arguments regarding claim 18 and that Devine fails to teach in response to a command to play the customized interactive video playlist: causing a first playback and the second playback, is persuasive. (Please note that claims 18-28 are rejected under 112(a), first paragraph).


Applicant’s arguments regarding Devine failing to indicate receiving a sequence value associated with a selected video and storing the selected video at the sequence value, is moot in view of the new ground of rejection, since Devine has not been relied upon for teaching such limitation, rather Martin has been used to teach this limitation (see above for more details). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784